Order, Supreme Court, New York County (Elliott Wilk, J.), entered November 4, 1985, which, inter alia, denied plaintiffs motion for summary judgment, unanimously modified, on the law, partial summary judgment granted on liability only and the matter remanded for an assessment of damages, and, except as thus modified, affirmed, with costs and disbursements.
In this action to recover $78,865 in legal fees billed over a period of six months and on seven separate occasions, defendants, in opposition to plaintiffs motion, have failed to raise any triable issues of fact sufficient to warrant the withholding of summary judgment on the issue of liability. Defendant Handman admitted retaining plaintiff law firm to perform legal services on his behalf and that of his corporate entity, and also that certain services were performed. His tender of proof in opposition to the motion consisted of bare, conclusory allegations regarding the extent of plaintiffs services and the amount of its fee and a claim that plaintiff exceeded the scope of the oral retainer agreement. In raising these "issues”, Handman failed to make any specific allegations or to offer any documentary evidence. Furthermore, over a 20-month period during which he received 13 bills for services, he never once complained as to the amount of the bill or nature of the services rendered. Thus, there is no bona fide dispute as to defendants’ liability. The only issue is the amount due. In such circumstances, an award of partial summary judgment and direction for an assessment of damages is appropriate. (See, Bittner v Town of Union Vale, 72 AD2d 574.) We modify accordingly. Concur — Sullivan, J. P., Asch, Ellerin and Wallach, JJ.